UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 08-6426



KEVIN PORTER,

                 Petitioner - Appellant,

          v.


GEORGE SNYDER,

                 Respondent - Appellee,

          and


UNITED STATES PAROLE COMMISSION,

                 Respondent.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:07-hc-02093-BO)


Submitted:   July 31, 2008                   Decided:   August 8, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Porter, Appellant Pro Se. Steve R. Matheny, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kevin Porter, a federal prisoner,   appeals the district

court’s order denying relief on his 28 U.S.C. § 2241 (2000)

petition.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    Porter v. Snyder, No. 5:07-hc-02093-BO (E.D.N.C.

Mar. 6, 2008).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                            AFFIRMED




                                - 2 -